986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack TRINSEY, Plaintiff-Appellant,v.PRESIDENTIAL DEBATE COMMISSION, Defendant-Appellee,andUNIVERSITY OF RICHMOND, Defendant.
No. 92-2255.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-659-R)
Jack Trinsey, Appellant Pro Se.
William Holt Briggs, Jr., Ross, Dixon & Masback, Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jack Trinsey appeals from the district court's order denying him injunctive relief* and dismissing his class action.  With regard to the dismissal of Trinsey's complaint, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Trinsey v. Presidential Debate Comm'n, No. CA-92-659-R (E.D. Va.  Oct. 16, 1992).  Because the injunctive relief Trinsey sought, attending the debate, is not available any longer, Trinsey's appeal from the district court's denial of injunction is dismissed as moot.   See Valley Forge Christian College v. Americans United for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (requirement for actual controversy is injury capable of being redressed by favorable decision against defendant).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART


*
 Trinsey sought an injunction to prevent Defendants from excluding him from the debate hall on the night of the debate